DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 1, 2 and 4-20 are pending as amended on 11/30/2020. Claims 1, 2, 4-9 and 16-20 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 defines variable X2 as derived from “the following Chemical Formula 3…” (emphasis added). The definition should be amended to reflect the fact that Chemical formula 3 appears prior to the definition of X2.  

Claim Rejections - 35 USC § 103
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Ejiri et al (JP 2010-070604; cited by Applicant, previously provided machine translation cited herein).
As to claims 10, 11, 13 and 14, Song discloses a PAI including repeating units of formulas 1 and 2 [0051] (which correspond to instant formulas 1a and 1b):

    PNG
    media_image1.png
    275
    529
    media_image1.png
    Greyscale

wherein A1 in formula 1 can be one of formulas 3 or 4 ([0053], claim 2):

    PNG
    media_image2.png
    214
    418
    media_image2.png
    Greyscale

wherein A2 is [0056]:

    PNG
    media_image3.png
    132
    476
    media_image3.png
    Greyscale

and wherein A3 is derived from a reactive carbonyl compound, such as terephthalic acid or terephthaloyl chloride (TPC) [0071, Table 1] (which has a structure 
Song teaches utilizing TFDB as the diamine monomer for preparing PAI [0071] (see also example 1 [0088]), which provides a moiety according to instant formula 4, wherein instant Q is a single bond, and R1 and R2 are CF3. 
Song further teaches utilizing BPDA as the first dianhydride (which has a structure according to chemical formula 2 in claim 10) and 6FDA as the second dianhydride (which has a structure according to formula 7b in claim 14) [0061, 0071]. 
Song teaches that:
 the amount of the amide repeating unit per mole of the imide repeating unit (which corresponds to the amount of dicarbonyl per mole of dianhydride(s)) is about 0.4 to about 2 mol [0061],
the amount of repeating unit B per mole of repeating unit A (which corresponds to amount of BPDA per mole of 6FDA) may range from about 0.2 to about 4 mole B per 1 mole of A [0064], and
the total amount of dianhydride and dicarbonyl compound with respect to the diamine is about 0.95 to about 1.1 [0073]. 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. As evidenced by the discussion below, it is possible to select values within the ranges disclosed by Song to provide a PAI having molar ratios and amounts within the presently recited ranges, which establishes that the ranges disclosed by Song overlap 
Consider a PAI from BPDA and 6FDA as dianhydrides, TPC as dicarbonyl, and TFDB as diamine. A PAI having this combination of monomers is suggested by Song (see examples and [0061]). Song suggests a PAI having:
 4 moles of BPDA per mole of 6FDA (i.e., within Song’s range disclosed in [0064]),
2 moles of TPC per mole of total dianhydrides (i.e., within Song’s range disclosed in [0061], 
and 1.1 mole of (dianhydrides + dicarbonyl) per mole of diamine (i.e., within Song’s range disclosed in [0073]. 
The following table, created by the examiner, shows example amounts of each monomer in a PAI as set forth above, which can be used for calculations:

    PNG
    media_image4.png
    137
    236
    media_image4.png
    Greyscale

In a PAI suggested by Song as set forth above:
the molar ratio of dianhydride containing the structure according to instant formula 2 (i.e., BPDA) and instant compound of chemical formula 3 (i.e., TPC) to the diamine containing the structure of instant formula 4 (i.e., TFDB) is (0.8+2) to 2.73 = 1.03 to 1, which falls within the presently claimed range of 1.01 to 1.5:1,
the total amount of BPDA and TPC (2.8) is more than the amount of TFDB (2.73),
the repeating structures of chemical formula 1a (i.e., imide repeating structures derived from dianhydrides, 6FDA and BPDA) and chemical formula 1b (i.e., amide repeating structures derived from TPC) are contained in a molar ratio of 1:2, which falls within the presently claimed range of 1: more than 1 to 4, and
the dianhydride containing instant formula 2 (BPDA) and the compound of chemical formula 3 (TPC) are added at a molar ratio of 0.8:2 (equivalent to 1:2.5), which falls within the presently claimed range of 1:0.5 to 5 (instant claim 11). 
With regard to the presently recited manufacturing steps:
Song discloses [0072] dissolving diamine in a polymerization solvent to prepare a diamine solution (stirring is specifically described in the examples [0088]). The dianhydride and dicarbonyl compounds are added to the diamine solution, to prepare a polyamic acid copolymer (corresponding to a polyamide-imide precursor as presently recited). The poly(amic acid-amide) (i.e., precursor) is imidized to provide/obtain a PAI copolymer [0078]. Song further teaches recovering a polymer and dissolving in an appropriate solvent (all of the example solvents named by Song are organic solvents). See [0079]. In the examples, Song specifically teaches recovering the imidized PAI as a powder (i.e., solid) prior to dissolving again in an organic solvent [0089]. 
Song fails to teach reaction of the PAI with a compound of Chemical formula 5, and therefore, Song also fails to teach a PAI having any structure according to instant 
Ejiri teaches that since general polyimides do not have a crosslinking point, they show thermoplasticity, and the coefficient of linear thermal expansion is higher than that of a thermosetting resin such as an epoxy resin [0011]. Ejiri teaches that, when using several types of parts in combination, defects such as floating and cracks occur at the joint if the CTE changes significantly [0012].
Ejiri discloses a solvent soluble imide compound having a reactive double bond which can form a film at low temperature and can be efficiently cured (p 1, problem to be solved, and [0022]). Ejiri discloses that since the soluble imide compound having a reactive double bond has curability, it is possible to reduce the CTE at a temperature higher than the Tg as compared with an imide compound having thermoplasticity [0031]. 
Ejiri teaches forming a solvent-soluble imide compound having a double bond by reacting a monoisocyanate having a reactive double bond with a carboxylic acid compound [0016]. Ejiri discloses several suitable examples of the “carboxylic acid compound,” including polyamideimide resin [0029, 0044, 0052], and teaches reaction of the polyamide-imide resin and a monoisocyanate compound [0053].  Ejiri further discloses suitable examples of the monoisocyanate compound, including 2-isocyanatoethyl methacrylate [0041], (MOI, a compound which has a structure according to instant formula 5 wherein R4 is C2 alkylene and R5 is methyl). 
When preparing a PAI film for use as a glass substrate replacement for display device (Song [0005]), the person having ordinary skill in the art would have been motivated to improve the heat resistance of the PAI in order to minimize damage during 
With regard to the repeating structures of instant formulas 1c and 1d:
Ejiri exemplifies polyimides utilizing various amounts of monoisocyanate relative to the dianhydride reactant. The following table created by the Examiner summarizes the amounts of monomers utilized in Ejiri’s examples 1-4, and the last column shows the calculated ratio of dianhydride/isocyanate utilized in each example:

    PNG
    media_image5.png
    115
    465
    media_image5.png
    Greyscale

When introducing a reactive crosslinking group in a polymer, the person having ordinary skill in the art would have been motivated to select an appropriate amount of the reactive group based on the desired degree of crosslinking in the final product. In 
Song and Ejiri fail to explicitly teach the chemical formulas of the repeating units of the polyamide-imide modified by reaction with MOI. However, Song and Ejiri suggest a polyamide-imide from the same monomers, in substantially the same proportions and prepared via substantially the same process as described in the instant specification. See, e.g., the instant claims and examples, and see p 12, lines 15-20 of the instant specification for a disclosure of suitable molar ratios of dianhydride:isocyanate. According to the instant specification, the process which is substantially the same as the process of Song and Ejiri results in a polyamide-imide having repeating structures according to instant formulas 1a, 1b, 1c and 1d (see pp 15-16 of the instant specification), as presently recited. There is reasonable basis to conclude, therefore, 
As to claim 12, Song and Ejiri suggest a process according to claim 10, as set forth above. As set forth above, Song teaches that the total amount of dianhydride and dicarbonyl compound with respect to the diamine is about 0.95 to about 1.1 [0073] (emphasis). 
Consider a PAI from BPDA and 6FDA as dianhydrides, TPC as dicarbonyl, and TFDB as diamine. A PAI having this combination of monomers is suggested by Song (see examples and [0061]). Song suggests a PAI having:
4 moles of BPDA per mole of 6FDA (i.e., within Song’s range of “about 0.2 to about 4 mol” disclosed in [0064]),
2 moles of TPC per mole of total dianhydrides (i.e., within Song’s range of “about 0.4 to about 2 mol” disclosed in [0061]), 
and 1.15 mole of (dianhydrides + dicarbonyl) per mole of diamine (i.e., within Song’s range of “about 0.95 to about 1.1” disclosed in [0073] due to the latitude permitted by the word “about”). 
The following table, created by the examiner, shows example amounts of each monomer in a PAI as set forth above, which can be used for calculations:

    PNG
    media_image6.png
    133
    239
    media_image6.png
    Greyscale

In a PAI suggested by Song as set forth above:
the molar ratio of dianhydride containing the structure according to instant formula 2 (i.e., BPDA) and instant compound of chemical formula 3 (i.e., TPC) to the diamine containing the structure of instant formula 4 (i.e., TFDB) is (0.8+2) to 2.61 = 1.07 to 1, which falls within the presently claimed range of 1.05 to 1.3:1.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2016/0194448) in view of Ejiri et al (JP 2010-070604; cited by Applicant, previously provided machine translation cited herein), and further in view of Saeki et al (WO 2016/052323; English language equivalent US 2017/0309844 cited herein).
The rejection of claims 10-14 over Song and Ejiri is incorporated here by reference.
Song fails to teach adding and reacting an anhydride (i.e., a monofunctional anhydride) during the PAI preparation. 
Like Song, Saeki teaches a substrate for a display [0002] including a polyimide film [0014]. Saeki further teaches that both terminals of the resin may be blocked with an end cap to adjust molecular weight within a preferable range [0058], and names acid anhydride as an example. See also [0061]. In light of Saeki, the person having ordinary skill in the art would have been motivated to add an anhydride during preparation of a polyimide film for a display device in order to obtain the desired molecular weight. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI, as suggested by Song and Ejiri, by further adding an anhydride, as disclosed by Saeki, thereby arriving at the presently claimed subject matter.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered.
The previously set forth objections and rejections have been overcome by Applicant’s amendments limiting monomers and structures to particular ratios. New rejections under 35 USC 103 were necessitated by Applicant’s amendment to the claims.
To the extent that Applicant’s arguments (p 21) with regard to Ejiri are pertinent to the new rejections:
Applicant argues that Ejiri does not provide any guidance that would have motivated a skilled artisan to include a dicarbonyl such as TPC as in invention or primary reference. However, Ejiri was not relied upon for the specific structure of the PAI resin. Rather, the structure of the PAI, including the units derived from TPC, are (and were) disclosed in the primary reference. 
Applicant further argues that Ejiri fails to teach or suggest desired CTE values, and therefore one would have no way of determining how modification to the primary reference by reaction with isocyanate, as disclosed by Ejiri, would affect the PAI without extensive testing. However, Ejiri teaches that it is possible to reduce CTE by introducing a double bond which has curability. Therefore, one would have had a reasonable expectation of success in reducing the CTE of a PAI (such as disclosed in Song) by introducing a curable double bond, as disclosed by Ejiri. Applicant has not provided any reasoning or evidence to demonstrating results which would not have been expected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766